Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the suspended body in claims 1, 14, 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20200361329A1 to Schütz et al. (hereinafter, Schütz) in view of US6675719B1 to Feider et al. (hereinafter, Feider).

Regarding claim 4, which depends from claim 1, Schütz further discloses that the charging system comprises an energy storage device {a mobile charging station for the electric charging of electric transportation vehicles has at least one battery unit [abstract]}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 10, which depends from claim 1, Schütz further discloses a charging tether configured to connect the charging system to a plurality of electric vehicles {the robot arm 11 then plugs the second charging interface 6 into a charging interface of the electric transportation vehicle (the second charging interface 6 plugged by the robot arm 11 implies that the second charging interface is a charging tether) (paragraph [0023])}. Plurality of the charging tethers are obvious as duplication of parts (MPEP 2144.04 VI.B. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate plurality of the second charging interfaces of Schütz with the described invention of Schütz in view of Feider in order to provide capability of charging multiple electric vehicles.
Regarding claims 11, 12, the base claim for which is claim 1, Schütz further discloses that the charging system comprises a separable charging system configured to separate from the autonomous vehicle and remain with the electric vehicle through a charging cycle {the battery unit 4 is releasably arranged (separable) on the mobile robot platform 14, the mobile robot platform 14 moves the battery unit to the vehicle with a charging request (remain with the electric vehicle through a charging cycle) (fig. 3, paragraph [0025])}; and the autonomous vehicle comprises a deployment arm {the second charging interface 6 plugged by the robot arm 11 (paragraph [0023])(plurality of the separable charging systems are obvious as duplication of parts (MPEP 2144.04 VI.B. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960))}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the . 
Claims 2, 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over US20200361329A1 to Schütz et al. in view of US6675719B1 to Feider et al. and in further view of US20170327091A1 to Capizzo.
Regarding claim 2, which depends from claim 1, Capizzo discloses a hydrogen tank; and a fuel cell to convert hydrogen fuel from the hydrogen tank into energy to charge the electric vehicle {the automatic service station facility is an energy rack for inserting and charging replaceable energy storage devices such as fuel cells, hydrogen tanks (paragraph [0137])}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the energy rack of Capizzo with the described invention of Schütz in view of Feider in order to accommodate various portable energy sources. 
Regarding claim 3, which depends from claim 2, Schütz further discloses that the charging system comprises an energy storage device {a mobile charging station for the electric charging of electric transportation vehicles has at least one battery unit [abstract]}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the battery unit of Schütz with the described invention of Schütz in view of Feider and Capizzo in order to equip energy storage for the charging system.
Claims 5-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over US20200361329A1 to Schütz et al. in view of US6675719B1 to Feider et al. and in further view of US20190302775A1 to Palan et al. (hereinafter, Palan). 
.
Claims 8, 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over US20200361329A1 to Schütz et al. in view of US6675719B1 to Feider et al. and in further view of US9770993B2 to Zhao et al. (hereinafter, Zhao).
Regarding claims 8, 9, the base claim of which is claim 1, Zhao discloses a charging tether articulating arm configured to connect the charging system to the electric vehicle {the end effector 52 has articulating arm members 54 (col 4, lines 2-4); the charging controller 34 instructs the robotic controller 56 to move the end effector 52 to the vehicle requiring charging (col. 5, lines 8-10) (plurality of the charging tether articulating arms are obvious as duplication of parts (MPEP 2144.04 VI.B. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)))}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the end effector(s) of Zhao with the described invention of Schütz in view of Feider for precise positioning of a connecting part between the charging system and a vehicle to be charged.  
13  is/are rejected under 35 U.S.C. 103 as being unpatentable over US20200361329A1 to Schütz et al. in view of US6675719B1 to Feider et al. and in further view of US20190369641A1 to Gillett. 
Regarding claim 13, which depends from claim 1, Gillett discloses that the plurality of elongated legs comprises two elongated legs; and wherein the autonomous vehicle further comprises programming to maintain a center of gravity of the autonomous vehicle above a center of the two elongated legs {a mobile robot with an autonomous charging system includes two robotic legs (two elongated legs) managed by AI system components (programming to maintain a center of gravity of the autonomous vehicle above a center of the two elongated legs)(figs. 1A, abstract)}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two robotic legs of Gillett with the described invention of Schütz in view of Feider in order to support the charging system with two legs. 
Claims 14, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over US20200361329A1 to Schütz et al. in view of US6675719B1 to Feider et al. and in further view of US20190302775A1 to Palan et al. and US9770993B2 to Zhao et al.
Regarding claim 14, Schütz discloses a system for charging an electric vehicle, the system comprising: an autonomous vehicle comprising: a charging system configured to charge the electric vehicle; a plurality of sensors configured to acquire data regarding an environment around the autonomous vehicle {abstract, Fig. 1, paragraph [0022]}. Feider discloses a vehicle having a plurality of elongated legs configured to enable the vehicle to maneuver around obstacles and to enable a suspended body to be suspended over an object {Fig. 2}.  Palan 
Regarding claim 17, which depends from claim 14, Schütz further discloses that the charging system comprises an energy storage device {the battery unit (abstract)}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the battery unit of Schütz with the described invention of Schütz in view of Feider, Palan and Zhao in order to equip energy storage for the charging system.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20200361329A1 to Schütz et al. in view of US6675719B1 to Feider et al., US20190302775A1 to Palan et al. and US9770993B2 to Zhao et al. and in further view of  US20170327091A1 to Capizzo.
Regarding claim 15, which depends from claim 14, Capizzo discloses a hydrogen tank; and a fuel cell to convert hydrogen fuel from the hydrogen tank into energy to charge the electric vehicle {an energy rack for inserting fuel cells, hydrogen tanks (paragraph [0137])}. It .
Claims 18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20200361329A1 to Schütz et al. in view of US6675719B1 to Feider et al. and in further view of US9770993B2 to Zhao et al. 
Regarding claim 18, Schütz discloses a method for charging an electric vehicle, the method comprising within an autonomous vehicle maneuvering around obstacles in a parking structure: monitoring a plurality of sensors acquiring data regarding an environment around the autonomous vehicle; maneuvering the autonomous vehicle based upon the data from the plurality of sensors {abstract, Fig. 1, paragraphs [0022], [0023]}. Feider discloses a vehicle configured to enable a suspended body to be over an object (electric vehicle) {Fig. 2}. Zhao discloses utilizing a charging tether articulating arm to connect the autonomous vehicle to the electric vehicle {end effector (col 4, lines 2-4; col. 5, lines 8-10)}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the end effector of Zhao and the suspended body of Feider with the described invention of Schütz for positioning the suspended body over the electric vehicle and precise positioning of a connecting part between the charging system and a vehicle to be charged.  
Regarding claim 21, which depends from claim 18, Feider further discloses that the autonomous vehicle is mounted on a rail {rail 99, fig. 2}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate .
Claims 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20200361329A1 to Schütz et al. in view of US6675719B1 to Feider et al. and US9770993B2 to Zhao et al. and in further view of US20190302775A1 to Palan et al. 
Regarding claim 19, which depends from claim 18, Palan discloses that autonomous vehicle is equipped with a plurality of elongated legs, wherein the elongated legs are selectively extendable and selectively retractable in a vertical direction {figs. 6B and 6C, paragraph [0057]}.  Retracting the elongated legs when the autonomous vehicle is moving to the electric vehicle is in the knowledge generally available to one of ordinary skill in the art to lower the center of gravity of the vehicle when there is no obstacle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the elongated legs of Palan with the described invention of Schütz in view of Feider and Zhao in order to facilitate fast maneuvering of the autonomous vehicle when there is no obstacle.
Regarding claim 20, which depends from claim 19, extending the elongated legs when the autonomous vehicle is approaching the electric vehicle is in the knowledge generally available to one of ordinary skill in the art to avoid obstacle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate extending operation of the elongated legs with the described invention of Schütz in view of Feider, Zhao and Palan in order to raise the suspended body of the autonomous vehicle over the electric vehicle. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US-20140067660-A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        




/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661